State of New York
Court of Appeals
                                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 101 SSM 11
 Sharad Shaw,
         Appellant,
      v.
 City of Rochester et al.,
         Respondents.




 Submitted by Van Henri White, for appellant.
 Submitted by John M. Campolieto, for respondents.




 On review of submissions pursuant to section 500.11 of the Rules, appeal dismissed, with
 costs, upon the ground that the two-Justice dissent at the Appellate Division is not on a
 question of law which would be reviewable by the Court of Appeals (see CPLR 5601 [a];
 5501 [a] [1]). The dissent was predicated on an order denying partial summary judgment
 that did not necessarily affect the judgment from which the appeal was taken (see Bonczar
 v American Multi-Cinema, Inc., 38 NY3d 1023 [2022]). Acting Chief Judge Cannataro and
 Judges Rivera, Garcia, Wilson and Singas concur. Judge Troutman took no part.


 Decided September 15, 2022